            Case 2:20-cv-00347-ANB Document 19 Filed 06/15/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    ALBERT JOHN MASTROCESARE, JR.,                    )
                                                      )
                  Plaintiff,                          )
                                                      )
           vs.                                        )   Civil Action No. 20-347
                                                      )
    ANDREW M. SAUL,                                   )
                                                      )
    Commissioner of Social Security,                  )
                                                      )
                  Defendant.                          )

                                              ORDER
          AND NOW, this 15th day of June, 2021, having considered the parties’ motions for

summary judgment and reviewed the Commissioner of Social Security’s (“Commissioner”) final

decision denying Plaintiff’s applications for benefits under the Social Security Act (“Act”), the

Court will affirm that decision. 1 Substantial evidence supports the Commissioner’s decision

denying Plaintiff’s applications for disability insurance benefits, pursuant to Title II of the Act,

42 U.S.C. § 401 et seq., and supplemental security income, pursuant to Title XVI of the Act, 42

U.S.C. § 1381 et seq. See 42 U.S.C. § 405(g); Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019);

Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004) (citing Plummer v. Apfel, 186 F.3d 422, 427

(3d Cir. 1999)). 2



1
        Both Plaintiff and Defendant have asked the Court to tax costs against their opponent.
See Doc. Nos. 14, 16. However, because neither party has briefed costs, the Court will not
address them. See Pa. Dep’t of Public Welfare v. U.S. Dep’t of Health & Human Servs., 101
F.3d 939, 945 (3d Cir. 1996). Therefore, affirmance of the Commissioner’s final decision shall
be effected by partial grant of Defendant’s summary judgment motion.
2
       In the antecedent administrative proceedings, the Administrative Law Judge (“ALJ”)
concluded Plaintiff is not disabled though he suffers from six severe, medically determinable
impairments—major depressive disorder, anxiety disorder, post-traumatic stress disorder
(“PTSD”), attention deficit hyperactivity disorder (“ADHD”), substance abuse disorder, and left
                                                  1
          Case 2:20-cv-00347-ANB Document 19 Filed 06/15/21 Page 2 of 6




radial nerve palsy. (R. 14). Plaintiff finds fault in that determination and argues the matter
should be remanded for four reasons. First, Plaintiff argues the ALJ failed to find he suffered
from a seventh severe, medically determinable impairment. Second, Plaintiff argues the ALJ’s
residual functional capacity (“RFC”) finding is not supported by substantial evidence. Third,
Plaintiff argues the ALJ failed to include all appropriate limitations in the hypothetical questions
he posed to the vocational expert (“VE”), tainting the VE’s testimony that jobs were available to
Plaintiff notwithstanding his limitations. Fourth, Plaintiff argues the ALJ did not afford
Plaintiff’s own representation of his symptoms appropriate weight. The Court finds no such
faults nor insufficiency of the evidence and will therefore grant Defendant’s summary judgment
motion. Because Plaintiff’s second argument concerning the ALJ’s RFC determination and his
fourth argument concerning the weight the ALJ afforded his statements about his symptoms are
substantially intertwined, the Court will address them together.
        Plaintiff’s first argument—that the ALJ missed a seventh severe, medically determinable
impairment at the time he identified six other such impairments—would not require remand even
if the Court were to assume the seventh alleged impairment should have been deemed severe and
medically determinable. ALJs employ a five-step evaluation process to assess disability benefit
applications. Plummer, 186 F.3d at 428—29. At the second step, claimants must prove they
suffer from at least one severe, medically determinable impairment or combination of
impairments, otherwise the inquiry immediately ends with a finding that they are “ineligible for
disability benefits.” 20 C.F.R. § 404.1520(c). Because claimants who prove they suffer from
even one qualifying impairment at step two continue to step three, an ALJ’s failure to label any
secondary impairment “severe” is not an error that requires remand. Gerald v. Berryhill, No.
3:17-CV-00575, 2018 WL 7364649, at *5 (M.D. Pa. Oct. 12, 2018), report and recommendation
adopted, No. CV 3:17-575, 2019 WL 719829 (M.D. Pa. Feb. 19, 2019); Salles v. Comm’r of Soc.
Sec., 229 F. App’x 140, 145 n.2 (3d Cir. 2007). Further, all “limitations and restrictions imposed
by all of an individual’s impairments, even those that are not ‘severe,’” are considered when the
ALJ determines a claimant’s RFC. SSR 96-8p, 1996 WL 374184 (S.S.A. July 2, 1996). Here,
the ALJ identified six severe, medically determinable impairments, but declined to include
Plaintiff’s right radial nerve palsy as a seventh because he found the record did not indicate that
condition had “lasted for a continuous 12-month period.” (R. 14—15). He later considered
evidence of Plaintiff’s right radial nerve palsy in his determination of Plaintiff’s RFC. (R. 15,
23). Thus, Plaintiff’s first argument for remand fails.
        Plaintiff’s second argument for remand is that the ALJ’s RFC findings are not supported
by substantial evidence. Specifically, Plaintiff argues substantial evidence is lacking to support
the ALJ’s failure to limit Plaintiff’s use of his right hand and the ALJ’s imposition of, in the
Plaintiff’s view, inappropriately modest limitations on Plaintiff’s use of his left hand and his
capacity for interaction with others. (Doc. No. 15, pgs. 10—11). Relatedly, Plaintiff’s fourth
argument is that the ALJ afforded Plaintiff’s representation of his symptoms inadequate weight
when the ALJ considered the severity of Plaintiff’s symptoms and the functional limitations that
might arise therefrom. (Doc. No. 15, pgs. 12—14) (arguing the ALJ lacked a rational basis for
                                                 2
         Case 2:20-cv-00347-ANB Document 19 Filed 06/15/21 Page 3 of 6




discounting his testimony and failed to make specific findings supporting the weight assigned
Plaintiff’s testimony).
        The Court reviews the Commissioner’s findings to ensure they are supported by
substantial evidence. Plummer, 186 F.3d at 427. When ALJs determine the most a claimant can
do “despite [his] recognized limitations,” i.e., his residual functional capacity, Davis v. Astrue,
830 F. Supp. 2d 31, 35 n.5 (W.D. Pa. 2011), underlying fact findings must be adequately
explained and supported by substantial evidence. Pecoraro v. Berryhill, No. CV 17-912, 2018
WL 4334620, at *1 n.1 (W.D. Pa. Sept. 11, 2018) (citing SSR 96-8p). Substantial evidence “is
such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Strogish v. Astrue, No. 08CV757, 2008 WL 5263350, at *3 (W.D. Pa. Dec. 16, 2008) (citing
Richardson v. Perales, 402 U.S. 389, 401 (1971)); Biestek, 139 S. Ct. at 1154. “[R]eviewing the
record for substantial evidence, the district court does not weigh the evidence or substitute its
own conclusions for those of the fact finder.” Strogish, 2008 WL 5263350, at *4. Nor may
reviewing courts interject their own consideration of evidence the ALJ overlooked to fill a gap.
Fargnoli v. Massanari, 247 F.3d 34, 44 n.7 (3d Cir. 2001).
         To determine which limitations are appropriate for inclusion in the RFC, ALJs consider
all the evidence, including claimants’ “statements about [their] symptoms,” 20 C.F.R.
§ 416.929(a), though those statements alone are not “sufficient to establish disability.” Baum v.
Colvin, No. CV 15-277-E, 2017 WL 1090790, at *1 n.1 (W.D. Pa. Mar. 22, 2017) (citing 20
C.F.R. § 404.1529(a)). There must be evidence of “a medical impairment(s) . . . which could
reasonably be expected to produce the pain or other symptoms alleged.” 20 C.F.R. § 416.929(b).
Then, if such an impairment or impairments are present, the ALJ considers “all of the available
evidence” pertaining to the claimant’s symptoms, including the Plaintiff’s statements, objective
medical evidence, and medical opinions to understand the symptoms’ severity and how they
limit the claimant. Id. § 416.929(a); SSR 16-3p, 2017 WL 5180304 (S.S.A. Oct. 25, 2017)
(explaining that ALJs consider statements from medical sources, a claimant’s effort to work,
daily activities, treatment history, etc., to determine the limiting effect(s) of symptoms). To that
end, the claimant’s subjective complaints are valued, but the ALJ may reject them as long as the
ALJ “affirmatively addresses the issue in his decision, specifies his reasons for rejecting them,
and . . . his conclusion is supported by the record.” Duncan v. Sullivan, 786 F. Supp. 466, 470
(E.D. Pa. 1992). The ALJ’s consideration of subjective complaints has often been referred to as
an examination of a claimant’s credibility, however, the Social Security Administration has
clarified that subjective symptom evaluation is not a character appraisal. See SSR 16-3p.
        In this matter, the ALJ found Plaintiff’s RFC included the capacity “to perform light
work . . . except [he] can frequently handle, finger and feel with his dominant left hand. He is
also limited to simple tasks and can tolerate few, if any, workplace changes, and can tolerate no
more than occasional interaction with the public, coworkers and supervisors.” (R. 16). By
prescribing “light work,” the ALJ limited Plaintiff to lifting “no more than 20 pounds at a time”
with “frequent lifting or carrying” of just ten pounds or less. 20 C.F.R. § 404.1567(b). Light
work also “requires a good deal of walking or standing,” or sitting that involves “some pushing
                                                 3
         Case 2:20-cv-00347-ANB Document 19 Filed 06/15/21 Page 4 of 6




and pulling of arm or leg controls.” Id. Performing a task frequently means being engaged in
that task up to two-thirds of the day, whereas tasks performed occasionally “occur[] very little up
to one third of the day.” Knight v. Colvin, No. CV 16-1816, 2018 WL 1400077, at *1 n.1 (W.D.
Pa. Mar. 20, 2018) (citing SSR 83-10, 1983 WL 31251 (S.S.A. Jan. 1, 1983)). Plaintiff argues
this RFC determination is unsupported by substantial evidence, particularly in its omission of a
limitation for right-hand use and the “frequently” and “occasional” limitations pertaining to his
left hand and ability to interact with people. Plaintiff points out that further limitation would
have led the VE to determine no jobs were available to him. (Doc. No. 15, pg. 11 (citing R. 76,
79)). In Plaintiff’s estimation, the record supports more substantial limitations than are reflected
in the RFC. Plaintiff points to his testimony that his hand and wrist symptoms prevented him
from, among other things, tying his shoes and required his employment of a homemade assistive
device to eat. (Doc. No. 15, pg. 11). He also argues that his history of angry exchanges with
supervisors and medical providers show he is incapable of “get[ting] along with” others and
cannot be expected to maintain employment that requires interacting with others for one-third of
the day. (Doc. No. 15, pg. 11).
         Contrary to Plaintiff’s argument that the ALJ’s findings lack the support of substantial
evidence and neglect the full extent of his testimony, the ALJ’s consideration of the evidence,
including Plaintiff’s testimony, is thorough and well-reasoned. The ALJ considered Plaintiff’s
testimony and medical records pertaining to “radial nerve palsy in both hands, which [Plaintiff
testified] [left] him unable to lift his wrists up or down due to nerve damage.” (R. 17). He also
considered Plaintiff’s testimony concerning his alleged difficulty with “memory” as well as
“lift[ing], reach[ing], complet[ing] tasks, concentrat[ing], understand[ing] and follow[ing]
instructions.” (R. 17). The ALJ found that Plaintiff’s alleged symptoms could be caused by his
medically determinable impairments, but further found that Plaintiff’s “statements concerning
the intensity, persistence and limiting effects of these symptoms [were] not entirely consistent
with the medical evidence and other evidence in the record.” (R. 17). Considering the objective
medical evidence, the ALJ found the “conservative and sporadic treatment” Plaintiff received for
his upper extremity impairments undermined his account of his symptoms. (R. 25). The ALJ
cited Plaintiff’s treatment with Dr. Pfaeffle, an orthopedic surgeon, in January 2016. (R. 22). At
that time, Dr. Pfaeffle examined Plaintiff’s upper extremities and, concerning the left, reported
“0/5 motor strength” in Plaintiff’s “extensor pollicis longus and the extensor tendons to all
fingers,” but further found that he “maintained a full range of motion in all fingers of his left
hand and a 5/5 grip strength.” (R. 22 (citing Ex. 2F at R. 314)). The right upper extremity
“demonstrated full range of motion of all fingers” and “5 out of 5” grip strength. (R. 314). Dr.
Pfaeffle prescribed conservative treatment and indicated an optimistic prognosis. (R. 22 (citing
Ex. 2F at R. 315)).
         The ALJ further considered Plaintiff’s subsequent care. One month after Dr. Pfaeffle’s
examination, Plaintiff saw his primary care physician (“PCP”) and reported “right wrist drop,
which was the same as the left side.” (R. 23 (citing Ex. 3F at R. 326)). His PCP ordered an
EMG nerve conduction study but also addressed Plaintiff’s use of “multiple pharmacies to obtain
. . . medication from multiple providers” and informed Plaintiff that she would not be able to
                                                 4
          Case 2:20-cv-00347-ANB Document 19 Filed 06/15/21 Page 5 of 6




refill his Neurontin prescription. (R. 23 (citing Ex. 3F at R. 329)). The results of Plaintiff’s
EMG nerve conduction test “showed severe radial neuropathy in both extremities localized to the
level of the elbow, which was likely compressive in nature,” with a “favorable prognosis.” (R.
23 (citing Ex. 10F at R. 593)). Not long after Plaintiff underwent that testing, he “established
care with a new [PCP]” and reported “bilateral hand and wrist pain,” but was observed to be “in
no acute distress” with a “normal range of motion and strength in his bilateral upper extremities.”
(R. 23 (citing Ex. 4F at R. 335)). When he saw a second orthopedic surgeon—Dr. Pacek—
approximately two years later, Dr. Pacek diagnosed Plaintiff with “left radial nerve palsy and
questionable median and ulnar neuropathy,” but refused to impose work restrictions on Plaintiff.
(R. 24 (citing Ex. 10F at R. 590—91).
         As he did for Plaintiff’s physical health records, the ALJ thoroughly reviewed Plaintiff’s
mental health records. That review led the ALJ to determine that Plaintiff’s mental health
symptoms were tolerable when Plaintiff and his providers worked to maintain an appropriate
medication regimen. (R. 25). The ALJ pointed out that despite Plaintiff’s representation of how
severely his mental health would limit his ability to function in a workplace, Plaintiff’s mental
status examinations were generally “unremarkable” and revealed “no abnormalities other than
the claimant’s depressed and anxious mood.” (R. 18). The ALJ noted Plaintiff’s psychiatrist’s
refusal to continue prescribing Adderall after Plaintiff “attempted to tamper with a prescription
and fill it early.” (R. 18 (citing Ex. 6F at R. 391)). Plaintiff’s visits with mental health providers
occasionally became contentious when Plaintiff was not able to obtain or fill certain
prescriptions. See e.g., (R. 21 (citing Ex. 8F at 493)). Notations in Plaintiff’s mental health
records also indicated that Plaintiff engaged in some part-time work as a mechanic and deck
builder. (R. 19, 20 (citing Ex. 13F at R. 628, 624)).
        To his thorough consideration of the objective medical evidence, the ALJ added his
consideration of medical opinions in the record. He afforded Dr. Pacek’s opinion—that
Plaintiff’s upper extremity impairment would not warrant any work-related limitation—only
partial weight because he found it inconsistent with the doctor’s diagnosis of “near complete left
radial palsy.” (R. 25). The ALJ similarly declined to afford more than little weight to the State
agency medical consultant’s opinion that Plaintiff’s left radial nerve palsy was not severe. (R.
24—25). Then, striking a balance among Plaintiff’s testimony, the objective medical evidence,
and the opinion evidence, the ALJ found it appropriate to limit Plaintiff’s “ability to lift and
carry, as well as his ability to handle, finger and feel with his left extremity,” and further found it
appropriate to limit him to “simple work performed for the most part on his own with minimal
interaction with others.” (R. 25). While Plaintiff argues this determination lacks the support of
substantial evidence, he has not identified any significant information the ALJ failed to consider.
He argues that the ALJ failed to fully consider the EMG nerve conduction study (Doc. No. 15,
pg. 9), but the Court finds the ALJ’s consideration of the EMG nerve conduction test results at
(R. 23) adequate. Regarding his mental health, Plaintiff cites his consistently low GAF scores
(48) to counter Defendant’s argument that Plaintiff’s mental health examinations were largely
“benign.” (Doc. No. 18, pg. 12). However, to the extent that Plaintiff’s mention of the GAF
scores might be construed as an argument the ALJ erred in failing to specifically address them,
                                                   5
         Case 2:20-cv-00347-ANB Document 19 Filed 06/15/21 Page 6 of 6




       Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment

(Doc. No. 14) is DENIED and Defendant’s Motion for Summary Judgment (Doc. No. 16) is

GRANTED in part and DENIED in part, as specified above.


                                             /s Alan N. Bloch
                                             United States District Judge


ecf:   Counsel of Record




the Court notes that such data are “not afforded any unique status in that they must expressly be
discussed and analyzed in all cases.” Anderson v. Colvin, No. CV 15-1301, 2017 WL 1163338,
at *1 n.1 (W.D. Pa. Mar. 29, 2017). Additionally, and contrary to Plaintiff’s assertion that the
RFC lacks any limit on Plaintiff’s use of his right upper extremity, the lift and carry limit the
ALJ included in the RFC applies bilaterally. (R. 16). The ALJ’s analysis reflects his thorough
consideration of Plaintiff’s testimony concerning his symptoms and reconciliation of that
evidence with the objective medical evidence and the opinion evidence. The evidence the ALJ
cited in support of the RFC determination and subordinate findings is such that a reasonable
mind would be satisfied, i.e., substantial evidence. Richardson, 402 U.S. at 401. Therefore, the
Court will not disturb it.
        Having concluded the ALJ’s RFC determination is supported by substantial evidence, the
Court addresses Plaintiff’s last remaining argument—his third argument—only briefly. Plaintiff
argues that when the ALJ asked the VE hypothetical questions to determine whether jobs would
be available to someone with Plaintiff’s RFC, he failed to include all appropriate limitations.
However, it is well-established that ALJs need not include every alleged limitation in the
hypothetical questions posed to the VE. Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 206 (3d
Cir. 2008) (citing Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005)). Rather, only
limitations that the ALJ finds supported by substantial evidence must be included in those
hypothetical questions. Id. In this instance, the ALJ included all proven limitations in his
questions to the VE, therefore, Plaintiff’s third argument fails. The Court further notes that the
ALJ asked the VE whether limiting Plaintiff’s handling, fingering, and feeling to frequently for
both hands would affect his job prospects, and the VE answered that such a modification would
not eliminate any of the jobs the VE had identified. (R. 75). For these and the foregoing
reasons, the Court finds the Commissioner’s final decision in this matter is supported by
substantial evidence. Accordingly, the Court will grant Defendant’s Motion for Summary
Judgment except as to costs.


                                                6
